Title: To John Adams from William Mitchell, 8 February 1792
From: Mitchell, William
To: Adams, John



Honourable Sir!
Leyden Feby. 8th. 1792

As I had the Honour of knowing you personally during your short Residence here, & had seen many Proofs of your generous & disinterested Conduct, I use the Freedom to make a direct application to yourself in the important Character & Relation in which you stand to the united & independent States of N: America.
It is more than probable, Honle: sir, that Mr; Dumas the present Agent or Chargé d’affaires from the Honle: Congress at the Hague, by some disadvantageous circumstances in his domestic affairs, will be found, according to general Report, incapable of acting any longer in that Character by their High Mights: and consequently that that Post may become vacant. I hope therefore you will not take it amiss that I sollicit your interest in favour of my Son, who after taking his degree in Law in this University, has now been settled for some years in the Hague.  As he has married a Lady of fashion and fortune, his present genteel & independent Situation would enable him to do Honour to whatever Character might be conferr’d on him.  It would ill suit me, sir, to say much in favour of my own Child.  As he is universally known and respected by People of the first distinction the, and has the Honour to be particularly in the good Graces of his S: Hs: the Prince of Orange, both his Ambition & Capacity would excite & enable him to discharge the duties of such an Employment with propriety & Reputation. He is now in his 28th year, in the prime & Vigour of Life, & would esteem the honour of such a Character more highly than the Profits or Emoluments resulting from it.  His moral principles & Conduct, I can assure you, are irreproachable.  As, I dare way, you still remember the very worthy & learned Dr: Maclean, with whom he is connected as Member of his Church Council there, you may, if anyways consistant with your other Views, freely apply to him or any one else of your Acquaintance, for farther Information.  A letter of Sollicitation from my Son will accompany this, both which, your known Candour, I hope, will excuse & favourably receive.  After assurances of the profoundest Respect, I have the Honour, very Honle: sir, to sign myself / Your most obedient humble Servant

Wm: Mitchell